         UNITED STATES DISTRICT COURT FOR THE
           MIDDLE DISTRICT OF PENNSYLVANIA

Public Interest Legal Foundation,

                Plaintiff,

v.                                         Civ. No. 20-___________

Kathy Boockvar, Secretary of the
Commonwealth of Pennsylvania, in her
official capacity.

               Defendant.


 MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR
          A PRELIMINARY INJUNCTION

     Plaintiff Public Interest Legal Foundation (“PILF”) respectfully

requests this Court to grant it a preliminary injunction preventing

Defendant Kathy Boockvar, the Secretary of the Commonwealth of

Pennsylvania, from including the names of 21,206 deceased registrants

on the election poll books for the upcoming federal election on

November 3, 2020.     Defendant’s inability and/or unwillingness to

remove these dead individuals from the voter rolls (and, hence, the

election poll books for the imminent federal election) contravenes the

National Voter Registration Act (“NVRA”) and risks seriously

compromising the integrity of, and public confidence in, the election.
                                    i
Indeed, Congress expressly stated that two purposes for enacting the

NVRA are to 1) “to protect the integrity of the electoral process,” and 2)

“to ensure that accurate and current voter registration rolls are

maintained.” 52 U.S.C. § 20501(b)(3)-(4). Intervention by this Court is

critical to safeguard the reliability of the election and ensure that the

validity of the poll books containing the list of eligible registrants does

not include ineligible deceased registrants.




                                    ii
               TABLE OF CONTENTS

Table of Authorities ………………………………………………………iv

Table of Exhibits ………………………………………………………….vi

Introduction ………………………………………………………………..1

Factual Background ………………………………………………………3

Argument …………………………………………………………………..7

Conclusion …………………………………………………………………21




                      iii
                     TABLE OF AUTHORITIES

CASES

Anderson v. United States,
    417 U.S. 211 (1974) ………………………………………….…....14

Arcia v. Florida Secretary of State,
     772 F.3d 1335 (11th Cir. 2014) …………….....................…10, 19

Bellitto v. Snipes,
      221 F. Supp.3d 1354 (M.D. Fla. 2016) ………………………......4

Common Cause Ind. v. Lawson,
    937 F.3d 944 (7th Cir. 2019) .………………………………..…....4

Crawford v. Marion Cnty. Election Bd.,
     553 U.S. 181, 196 (2008) ……...……………………………..…..21

Greater Phila. Chamber of Commerce v. City of Phila.,
     949 F.3d 116 (3rd Cir. 2020) ………………………………….…..7

In re Bright's Contested Election,
      292 Pa. 389 (1928) …………………………………….……….10,14

In re Election Day Judicial Assignments 2019 Election
- Tuesday, No. 11 of 2019, 2019 Phila. Ct. Com. Pl.
      LEXIS 74 (C.P. Aug. 9, 2019) ..…………..………………..........10

Marks v. Stinson, Civ. No. 93-6157,
    1994 WL 146113, at *26-27 (E.D. Pa. Apr. 26, 1994) .............15

PILF v. Boockvar,
     370 F. Supp.3d 449 (M.D. Pa. 2019) ………………….………....4

PILF v. Bennett, Civ. No. 18-0981, 2019 WL 1116193,
     at *3-4 (S.D. Tex. Feb. 6, 2019) …………………………………..4

                                    iv
Purcell v. Gonzalez,
     549 U.S. 1 (2006) ……………………………………………….…17

Reilly v. City of Harrisburg,
      858 F.3d 173 (3rd Cir. 2017) ……………………………….….7, 22

Rockdale Twp. Primary Election, 61 Pa. D. & C. 167,
     174 (C.P. 1947) …………………................................................14

Tex. Democratic Party v. Abbott,
     961 F.3d 389 (5th Cir. 2020) ……………………………………..20

Weinberger v. Romero-Barcelo,
    456 U.S. 305, 312 (1982) ……………………………………..…....8


STATUTES

52 U.S.C. § 20507 et seq.
(National Voter Registration Act, the “NVRA”) …………………passim

25 Pa. Cons. Stat. § 1509(a) ………………………………………….….23

25 Pa. Cons. Stat. § 1901(b)(4)(i) .…………………………….........……9




                                         v
                    TABLE OF EXHIBITS

Exhibit 1, Letter to Defendant, May 26, 2020 ……………………….…4

Exhibit 2, Notice Letter, September 18, 2020 …………………………..5

Exhibit 3, Sample Data of Voter Credits ……………………………….12

Exhibit 4, Court Records of Harold Maxwell …………………………..12

Exhibit 5, Court Records of Cowher and Kupershmidt ………………12

Exhibit 6, Court Records of Taylor ………………………………………12

Exhibit 7, Florida news report …………………………………………...12

Exhibit 8, Court Records of Ali …………………………………………..13

Exhibit 9, Court Records of Murtaugh ………………………………….13

Exhibit 10, Declaration of Kenneth J. Block …………………..…....…20




                               vi
                            INTRODUCTION

     Although    election   litigation   challenging   every   conceivable

component of the voting process seems to have proliferated as the

November 2020 contest draws near, the focus of this lawsuit is

exceedingly narrow. Plaintiff’s case is targeted exclusively at the dead,

namely, seeking a judicial order directing that Defendant remove tens

of thousands of deceased individuals from the state’s voting rolls or take

other mitigating action regarding these defects in the list of eligible

registrants, an action Defendant has heretofore been unwilling to do

despite clear notice of the problem and an unequivocal legal obligation

to fix it under the NVRA.

     As early as May 2020, Plaintiff formally notified Defendant about

nearly 10,000 dead registrants who remain on the Commonwealth’s

voter rolls. As best we can tell, Defendant made little to no effort to

remove these individuals from the rolls. Then, nearly a month ago,

after expending significant money and diverting its limited time and

resources from other jurisdictions, Plaintiff discovered – and promptly

notified Defendant – that the number of deceased registrants remaining

on the voting rolls appeared to be much greater, more than 21,000 by

                                     1
conservative estimates. Some of these individuals, in fact, appear to

have been on the rolls for more than a decade following their death.

     After Plaintiff identified the specific names of these apparently

dead registrants to Defendant, Defendant went silent.            Plaintiff

continued to purchase, at great expense, the latest versions of the

Commonwealth’s voter list, in order to assess whether Defendant was

undertaking any sort of effort to remove these deceased individuals

from the rolls. The answer, sadly, was no.

     In the wake of Defendant’s forbearance, Plaintiff brings this

action to demand the enforcement of the NVRA and thereby prevent

the use of lists containing 21,206 registrants who are ineligible to vote

from being utilized in the upcoming election on November 3, 2020).

     Poll books are the deciding factor in determining whether an

absentee or other mailed-in ballot will be accepted and whether

someone appearing in person to vote will receive a regular ballot or a

provisional ballot.   If Defendant is permitted to include upwards of

21,000 names of ineligible deceased voters in the poll books, the validity

of those poll books is substantially undermined.       Poll workers and

county election commission officials, meanwhile, are left without an

                                    2
accurate source to verify the legitimacy of a potential voter’s

registration. This is a substantial problem both for election officials on

Election Day as well as those processing absentee and mail-in ballot

requests.      The law demands compliance with the NVRA’s list

maintenance requirements – particularly the removal of dead

individuals from the rolls – in order to preserve the integrity of the

electoral process. The continued presence of tens of thousands of likely

dead voters on the rolls for significant periods of time is powerful – one

might even say indisputable – evidence of the unreasonableness of

Defendant’s efforts. Before the problem gets any worse and the impact

of Defendant’s nonfeasance potentially explodes into a national

catastrophe, judicial intervention is now necessary.

                      FACTUAL BACKGROUND

     The Plaintiff is a non-partisan, non-profit, public interest

organization    established   to   promote   the   integrity   of   elections

nationwide through research, education, remedial programs, and

litigation. Over the last five years, Plaintiff has dedicated significant

time and resources to ensure that voter rolls in the Commonwealth of

Pennsylvania do not include ineligible registrants. Its standing to

                                     3
pursue litigation enforcing Section 8 of the NVRA has been consistently

recognized by federal courts throughout the United States, including

this Court. See, e.g., PILF v. Boockvar, 370 F. Supp.3d 449, 454-56

(M.D. Pa. 2019); PILF v. Bennett, Civ. No. 18-0981, 2019 WL 1116193,

at *3-4 (S.D. Tex. Feb. 6, 2019); Bellitto v. Snipes, 221 F. Supp.3d 1354,

1362-63 (M.D. Fla. 2016); accord Common Cause Ind. v. Lawson, 937

F.3d 944, 951-56 (7th Cir. 2019) (describing organizational standing

under the NVRA).

      Plaintiff first analyzed the accuracy of Pennsylvania’s voter rolls

in early 2020 after obtaining a list of registrants who were classified as

“active voters” in the Commonwealth’s Statewide Uniform Registry of

Electors (“SURE”) database as of September 2019. Plaintiff compared

the full names and birthdates on the active registrant list to records

contained in the Social Security Death Index, various commercial

databases, and public obituaries. In the process, Plaintiff discovered

approximately 9,300 likely deceased individuals on Pennsylvania’s

active voter registration list.

      In a letter dated May 26, 2020, Plaintiff alerted Defendant to its

findings. See Exhibit 1. In response, Defendant asked Plaintiff for

                                    4
additional data on Plaintiff’s research and methodologies, which

Plaintiff provided on July 17, 2020.   Yet after receiving this proof

indicating   that   the   Commonwealth’s   voter   rolls   are   woefully

noncompliant with federal law requirements, Defendant has refused to

communicate further with Plaintiff.

     On September 18, 2020, Plaintiff sent Defendant a formal Notice

Letter notifying her that the Commonwealth was in violation of the

NVRA.    The letter recounted Plaintiff’s findings and its efforts to

communicate with her about bringing the Commonwealth into

compliance. See Exhibit 2 (“Notice Letter”). As of the filing of this

Complaint, Defendant has still not responded.

 Numbers of Deceased Remaining on the Rolls Are Increasing

     On September 21, 2020, while waiting (in vain) for Defendant to

respond to the Notice Letter, Plaintiff purchased yet another copy of

Pennsylvania’s voter rolls to determine whether any further effort had

been made to conduct list maintenance based on registrant deaths since

its previous analysis in May 2020. But this time, Plaintiff researched

the entire statewide voter roll, including both active and inactive

registrants, in an effort to learn whether the Commonwealth was

                                   5
taking any action whatsoever such as removing deceased registrants in

response to Plaintiff’s data, regardless of the registrants’ classification

(i.e., as active or inactive) in the SURE system database.

     Plaintiff’s updated analysis of the voter rolls confirmed that the

number of deceased registrants remaining on the rolls post-death is

much greater than it had previously realized. Indeed, as of September

21, 2020, there were 21,248 likely deceased registrants (both active and

inactive) on the voter rolls. See Complaint, Exhibit 4, filed under seal.

     To ensure that the numbers used in this lawsuit were as up to

date as possible, Plaintiff purchased yet another copy of the voter rolls –

this time updated as of October 7, 2020 – and once again conducted the

analysis of the data to assess how many likely dead registrants

remained.    The numbers barely changed.         21,206 individuals still

occupy a spot on the rolls despite indications that they have passed on.

See Complaint, Exhibit 5, filed under seal. Worse still, 92% of those

deceased registrants died prior to October 2019 (i.e., more than a year

ago) and nearly 10% have been dead for more than a decade.

     In short, even after giving data to Defendant months in advance of

the general election that verified and matched thousands of registrants

                                     6
to the Social Security Death Index, statewide voter rolls remain bloated

with over 20,000 likely dead individuals.

                              ARGUMENT

      When considering whether to grant a preliminary injunction, this

Court must consider four factors: (1) the likelihood that the plaintiff will

prevail on the merits at final hearing; (2) the extent to which the

plaintiff is being irreparably harmed by the conduct complained of; (3)

the extent to which the defendant will suffer irreparable harm if the

preliminary injunction is issued; and (4) whether the public interest

weighs in favor of granting the injunction. Greater Phila. Chamber of

Commerce v. City of Phila., 949 F.3d 116, 133 (3d Cir. 2020). The first

two factors are threshold factors, requiring the movant to “demonstrate

that it can win on the merits (which requires a showing significantly

better than negligible but not necessarily more likely than not) and that

it is more likely than not to suffer irreparable harm in the absence of

preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3rd

Cir. 2017). The Court then determines whether all four factors, when

taken together, balance in favor of granting the requested preliminary

relief. Id.

                                     7
     A district court’s decision to grant a motion for injunctive relief is

within its discretion. Id. at 178-79. This Court has the power to order

equitable relief and to mold its order to the necessities of this specific

situation. Id. (citations omitted). “Flexibility rather than rigidity”

distinguishes the Court’s power to grant equitable relief. Id. (citing

Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)).

I.   Plaintiff is Likely to Succeed on the Merits of Its Claims.

     Plaintiff is likely to succeed on the merits of its claim that the

NVRA mandates that Defendant remove the names of ineligible,

deceased registrants from the statewide voter rolls and election poll

books.

     A.    Deceased Registrants Must Be Removed From the
           Voter Rolls.

     Congress was emphatic in adopting the NVRA in 1993 that

deceased registrants must not remain on the nation’s voter rolls. To

ensure that this objective was fulfilled, Congress directed every state’s

chief election official to conduct a program to remove the names of

individuals from the official list of voters following their death.     52

U.S.C. § 20507(a)(4)(A).     Moreover, although the NVRA generally

restricts states from removing ineligible voters from the rolls within
                                    8
ninety days of a primary or general election, that proscription expressly

does not apply to the removal of registrants who have died.           Id.

§ 20507(c)(2)(B)(i). Registrants who have died may be removed at any

time. The same is true, incidentally, of Pennsylvania law. See 25 PA.

CONS. STAT. § 1901(b)(4)(i).

     Notably, the NVRA does not say that deceased registrants should

be removed only if there is evidence that fraudulent ballots are being

cast in their name. Plaintiff has no duty to prove that ballots are cast

on behalf of dead people in the Commonwealth, and any evidence of

such votes would simply represent icing on the Plaintiff’s cake. But the

statute does unambiguously impose a duty on the Defendant, as the

state’s chief election official, id. § 20509, to coordinate a reasonable

process to excise the deceased registrants from the rolls. The fact that

Defendant has allowed more than 21,000 likely dead individuals to

remain on the rolls after receiving overwhelming evidence from Plaintiff

that those registrants have passed away – some for over a decade - is

the hallmark of an unreasonable list maintenance program.

     Nor can Defendant hang her hat on any difficulties she may be

having in implementing a systematic list maintenance program.

                                    9
Indeed, where a state has received individualized information about

ineligible voters on the rolls, the state has an affirmative obligation to

strike those individuals from the rolls at any time. See Arcia v. Florida

Secretary of State, 772 F.3d 1335, 1348 (11th Cir. 2014).

     B.    Poll Books Are Presumptive Evidence of Eligibility
           and Are the Source Used to Verify a Registrant’s
           Eligibility Before their Ballot is Cast or Accepted.

     All names on Pennsylvania’s voter registration list are transferred

over to the poll books just days before an election. The poll book is used

to confirm that a voter is registered and eligible to vote. Its inaccuracy

has resulted in charges against election workers in the past. See e.g., In

re Bright's Contested Election, 292 Pa. 389, 392-93, 141 A. 254, 254-55

(1928). If a person’s name is not in the poll book, then that person’s

eligibility to vote is questioned and they are given a provisional ballot

rather than a regular ballot. In re Election Day Judicial Assignments

2019 Election - Tuesday, No. 11 of 2019, 2019 Phila. Ct. Com. Pl. LEXIS

74, at *2 (C.P. Aug. 9, 2019).

     The names of all registered voters – both active and inactive – are

used to process absentee and mail-in ballot applications and ultimately

transferred to the official poll books on Election Day. If Defendant is

                                    10
not enjoined from including in the poll books the names of more than

21,000 likely deceased voters identified by Plaintiff, the poll books’

utility as a verification source is negated in large part. Further, if

Defendant is allowed to intentionally and knowingly use a verification

source that she knows to be inaccurate, even as election officials load

the erroneous information into the electronic poll books, then the

validity of countless ballots cast in the election are potentially called

into question. The accuracy of the poll book is the final gatekeeper to

ensure that only eligible registrants are casting ballots. Defendant’s

willingness to compromise this safeguard must not be countenanced.

II.   Plaintiff Will Be Irreparably Harmed If an Injunction Is
      Not Granted.

      A.   Keeping Names of Deceased Registrants on
           Pennsylvania’s Poll Books Has Allowed Ballots of
           Apparently Deceased Voters to be Cast in Prior
           Pennsylvania Elections.

      The data analysis that Plaintiff provided to Defendant last May,

as well as additional analyses that Plaintiff has conducted on the

Commonwealth’s voter rolls, identified many registrants who have been

classified as deceased by the Social Security Administration for years,

yet their voter records appear to contain voting credits on election dates

                                    11
that occurred months and even years after their apparent deaths. See

Exhibit 3, sample of data provided to Defendants in May, 2020.

     Unfortunately, the problem of third parties casting other

individuals’ ballots in this state is hardly a secret. In 2019, a

Pennsylvania resident was convicted in Delaware County on charges

after confessing that he “routinely picked up girls in Philadelphia” to

take back to his residence for the purpose of obtaining absentee ballot

signatures from them. See Exhibit 4, Maxwell case court records. In

2016, Pennsylvania residents Myron Cowher and Dmitry Kupershmidt

were convicted of filling out over 200 mail-in ballots that they obtained

from a property manager. See Exhibit 5, court records. The year before,

a Taylor Borough resident named Eugene Taylor pled guilty to

fraudulent use of absentee ballots after he persuaded non-residents to

register using a local address so that they could cast absentee ballots for

him. See Exhibit 6. And just days ago, a resident in Florida was

charged with requesting a mail-in ballot for his deceased wife. See

Exhibit 7, media report.

     Although mail-in absentee ballots are more common conduits for

casting illegal ballots, there have been convictions in Pennsylvania for

                                    12
impersonation of deceased voters as well.        In 2016, Pennsylvania

resident Cheryl Ali pled guilty to impersonating her mother at a voting

precinct and casting a ballot in her name. See Exhibit 8, court records

of Ali. Another Pennsylvania resident, Laura Murtaugh, was convicted

of signing someone else’s name in the poll book then voting a ballot for

that person. See Exhibit 9, court records.

     To be clear, establishing past instances of voter fraud – or even

the very potential of fraud - is not an element in proving an NVRA

violation. The preceding examples illustrate that the risk to the

integrity of the electoral process from allowing dead registrants to

remain on the voter rolls is not simply hypothetical or conjecture. And

when this does occur, it causes a dilution of the legal votes cast by

qualified electors, a problem that cries out for judicial protection. As

the Supreme Court has long recognized:

     The intent to have false votes cast and thereby to injure the right
     of all voters in a federal election to express their choice of a
     candidate and to have their expressions of choice given full value
     and effect, without being diluted or distorted by the casting of
     fraudulent ballots. . . . The deposit of forged ballots in the ballot
     boxes, no matter how small or great their number, dilutes the
     influence of honest votes in an election, and whether in greater or
     less degree is immaterial. The right to an honest count is a right
     possessed by each voting elector, and to the extent that the
     importance of his vote is nullified, wholly or in part, he has been
                                   13
     injured in the free exercise of a right or privilege secured to him
     by the laws and Constitution of the United States.

Anderson v. United States, 417 U.S. 211, 226-27 (1974) (internal

citations and quotation marks omitted).

     B.       Ballots Cast By Ineligible Registrants Cannot Be
              Identified and Culled Out After the Fact.

     Plaintiff and Pennsylvania voters face irreparable harm if an

injunction is not issued because an election should not take place that

lists ineligible registrants as eligible registrants on the official lists of

those eligible to vote. After the election occurs is too late as any “illegal

votes cannot be identified in the box.” In re Bright’s Contested Election,

292 Pa. 389, 393 (1928). Pennsylvania’s Supreme Court has long

recognized that “void ballots” are unable to be identified and “separated

from the legal ballots cast by the citizens.” Rockdale Twp. Primary

Election, 61 Pa. D. & C. 167, 174 (C.P. 1947). Once a ballot makes it

past the poll book as eligible to be legally cast, there is no way to “purge

the ballot box of the illegal votes.” In re Bright’s Contested Election, 292

Pa. at 393.

     Again, evidence of fraud is not an element of an NVRA claim. The

history of previous elections shows that there is no second chance, no

                                     14
opportunity to mitigate or contain the potential damage to the integrity

of an election, and hence irreparable harm occurs when the ineligible to

vote are listed as eligible.

      Such was the case in a prominent 1994 fraudulent ballot case in

which there was no way of knowing how many illegal ballots were cast

in the election.    See Marks v. Stinson, Civ. No. 93-6157, 1994 WL

146113, at *26-27 (E.D. Pa. Apr. 26, 1994). There, the court sought to

evaluate the number of illegal ballots cast based on estimates from

statisticians. The court noted that a “probability” was the best evidence

available. Id. (“statistical projection done from the data . . . shows that

of 1,757 absentee ballots cast, at least 636 were illegal without even

considering the other ‘technical illegalities’ such as improper delivery

and handling by campaign workers.”)

      Though the occurrence of vote dilution through the acceptance of

illegally cast ballots cannot be calculated in advance of the election, it

also cannot be calculated with any precision after the election. The only

thing it can be is prevented. In a hotly contested presidential election

in a state where some experts expect razor-thin margins, the last thing

anyone wants, or the country needs, is protracted litigation that could

                                    15
have easily been avoided by simply removing the deceased voters from

the rolls and poll books in the first place.

         Congress has passed all the legislation that is necessary to ensure

that poll books contain only eligible registrants. The NVRA directed

states to create and maintain a statewide voter roll that was “accurate

and current.” 52 U.S.C. § 20507(b). Nine years later, Congress passed

the Help America Vote Act in which it clarified certain expectations and

goals of earlier legislation, including the requirement that when a

person appears to vote whose name is not in the poll book, that

individual cannot cast a regular ballot. Id. § 21082(a). Instead, that

person must cast a provisional ballot and have its validity determined

later.

         This federal statutory scheme underscores the central importance

of accurate poll books on Election Day. Accurate polls books are needed

to confirm a person’s eligibility to cast a regular ballot, which is the only

kind of ballot that is counted without question.

III. Defendant Will Suffer No Harm From a Preliminary
     Injunction.

         A.   An Injunction Will Not Affect Defendant’s Voter
              Outreach or Defendant’s Election Day Activities.

                                      16
     One question courts must address in granting a preliminary

injunction shortly before an election is whether doing so will violate the

so-called Purcell principle. See Purcell v. Gonzalez, 549 U.S. 1, 4-5

(2006) (where an injunction would create confusion before an election, it

should be avoided). Here, there is no concern that granting injunctive

relief will have any impact whatsoever on voters. The relief Plaintiff

seeks is merely that the longstanding, existing law be enforced, not

changed or altered in any way.       There is no need for Defendant to

generate a new procedure or communicate any information to the

electorate at the last minute. There is also no chance of voter confusion

because – not to put too fine a point on it – the dead have, or at least

should have, no right to see their names on the list of eligible voters.

     Defendant has been acutely aware of her legal obligation to

remove dead registrants from the rolls since the day she took office.

Her predecessors have as well, considering that the relevant text of the

NVRA has remain unchanged since its passage in 1993.                Yet for

whatever reason, the Commonwealth has continued to allow tens of

thousands of likely deceased individuals to bloat the voter rolls for

many years after their death.       If there is a system in place that

                                     17
attempts to remove the dead registrants from the rolls, it is clearly not

working effectively. The good news, though, is that the fix is relatively

easy and painless:     remove the deceased registrants identified by

Plaintiff so that there is no chance illegal ballots are cast in their

names. As an alternative, the Defendant can take other lesser actions to

mitigate the effect of deceased registrants on the list of eligible

registrants such as requiring a provisional ballot, or flagging the

registrations so someone who presents under that registration verifies

their identity before casting a ballot. The remedy in this case need not

threaten the rights of legitimate registrants.

     The importance of the fact that Plaintiff has specifically identified

– and verified with as meticulous methodology as can be done by private

parties – the names of the 21,206 likely deceased voters who remain on

the rolls cannot be emphasized enough.       Although it would be well

within its rights to do so under the NVRA, Plaintiff is not seeking some

general order that the Commonwealth launch a new list maintenance

program on the eve of the election. Rather, Plaintiff is requesting that

Defendant use the individualized information that Plaintiff has

provided her to take individualized action regarding each of these

                                    18
registrants, including procedures available under Pennsylvania law to

remove verified deceased registrants from the lists of eligible

registrants. Defendant could remove any ineligible registrant for any

reason at any time. See, e.g., Arcia, 772 F.3d 1348 (NVRA’s “90-day

Provision would not bar a state from investigating potential non-

citizens and removing them on the basis of individualized information,

even within the 90-day window.”)

     B.    Plaintiff Has Already Identified and Confirmed the
           Deceased Registrants for Defendant.

     At great expense and effort, Plaintiff has already done the leg

work for Defendant by identifying most of the names of the likely

deceased registrants who remain on the Commonwealth’s list of eligible

registrants. At Defendant’s request, Plaintiff even provided Defendant

the research and methodologies it used to confirm the identities of these

individuals.   After receiving these materials, Defendant cut off all

communication with Plaintiff.    That would be fine, of course, if the

Defendant then initiated efforts to act on the lists of likely dead

registrants that Plaintiff provided. But that is not what happened.

     Plaintiff has continued to periodically order – at great expense

and effort – a list of the state’s voter rolls in an effort to determine
                                   19
whether any efforts have been instigated and to identify what part of

the system is failing. Recognizing the critical importance of its research

being accurate and reliable, at considerable expense, Plaintiff utilized

data specialists to normalize the voter rolls, format them for

comparison, and then perform multiple layers of commercial database

matching exercises designed to produce the most conservative

calculations possible. See Exhibit 10, Declaration of Ken Block,

President of Simpatico Software Systems. The result: by comparing the

voter rolls to other available databases, the analysts identified 21,206

deceased registrants on the statewide voter roll as of October 7, 2020.

      In short, all that Defendant needs to do is to use the information

that Plaintiff provided her office earlier this year in order to carry out

her legal duty under the NVRA and take steps to ensure that the list of

eligible registrants does not include the names of any ineligible

registrants. No conceivable confusion or harm will befall Pennsylvania

voters in the process.

IV.   It is in the Public’s Interest to Do Everything Possible to
      Ensure that the Poll Books Contain Only Eligible
      Registrants Prior to Election Day.



                                    20
     Plaintiff is requesting that the Court order the enforcement of

existing law, which is in the public’s interest.       “Protection of the

integrity of the ballot box” is both a public interest and a state concern.

Tex. Democratic Party v. Abbott, 961 F.3d 389, 413 (5th Cir. 2020). Both

have an interest in “counting only the votes of eligible voters.” Id. As

Justice Stevens poignantly observed, “the risk of voter fraud is real, and

could affect the outcome of a close election.” Crawford v. Marion Cnty.

Election Bd., 553 U.S. 181, 196 (2008) (plurality opinion of Stevens, J.).

“Flagrant examples of such fraud . . .           have been documented

throughout    this   Nation’s   history   by   respected   historians   and

journalists.” Id. The public’s interest in ensuring a fair presidential

election in this turbulent and historic time has never been higher. The

country needs a fair election in which the public has great confidence.

That necessity should not be permitted to be undermined by allowing

Defendant to turn a blind eye to tens of thousands of deceased

registrants populating the state’s voting rolls and rendering the

integrity of the electoral process vulnerable to compromise.




                                    21
                             CONCLUSION
     One would have thought that the extremely modest and limited

relief Plaintiff seeks here would be non-controversial and would have

been promptly implemented by Defendant as soon as it was called to

her attention.   Frankly, one reasonably would have expected her to

have undertaken these actions even without prompting. Yet for reasons

that remain inexplicable, Defendant has persistently dragged her feet

and refused to take steps to eliminate an easily avoidable vulnerability

in what may be one of the most consequential elections in many

decades. While total perfection might not be attainable, Defendant’s

efforts are the antithesis of reasonable.    The NVRA demands more,

much more.

     In the end, Plaintiff has been left with no recourse other than to

hail the Defendant into court and seek relief from this tribunal. We

now ask the Court to hold Defendant to what the NVRA indisputably

requires her to do. More specifically, Plaintiff respectfully requests that

the Court enjoin Defendant from adding the names of 21,206 deceased

Pennsylvania registrants to the poll books for the November 3 election.




                                    22
     District courts have the freedom to fashion preliminary equitable

relief so long as they do so by ‘exercising their sound discretion.’” Reilly

v. City of Harrisburg, 858 F.3d 173, 178-79 (3d Cir. 2017). This Court

has the discretion to determine the best injunctive relief to prevent the

irreparable harm of proceeding with an election with voter rolls and poll

books bloated with more than 21,000 likely dead registrants. These

individuals, who are no longer with us, should be ordered removed from

the voter rolls, kept off the poll books, or at least marked as challenged

under Pennsylvania state law.       See 25 PA. CONS. STAT.       § 1509(a)

(petition to strike off names from voter roll). What they should not be,

however, is ignored.

                                  Respectfully submitted,

                                  For the Plaintiff:


                                  /s/ Linda A. Kerns
                                  LAW OFFICES OF LINDA A. KERNS, L.L.C.
                                  1420 Locust St., Ste. 200
                                  Philadelphia, PA 19102
                                  Tel: (215) 731-1400
                                  Fax: (215) 701-4154
                                  linda@lindakernslaw.com

                                  Sue Becker (MO 64721)*
                                  PUBLIC INTEREST LEGAL FOUNDATION
                                  32 E. Washington Street, Suite 1675
                                     23
Indianapolis, IN 46204
Tel: (317) 203-5599
Fax: (888) 815-5641
sbecker@publicinterestlegal.org

John Eastman (CA 193726)*
CENTER FOR CONSTITUTIONAL
JURISPRUDENCE
c/o Chapman Univ. Fowler Sch. of Law
One University Dr.
Orange, CA 92866
Tel: (877) 855-3330
Fax: (316) 264-1518
jeastman@chapman.edu
Bradley J. Schlozman (KS 17621)*
HINKLE LAW FIRM
1617 N. Waterfront Parkway, Ste. 400
Wichita, KS 67206-6639
Tel: (316) 267-2000
Fax: (316) 264-1518
bschlozman@hinklaw.com

*Application for Admission
Forthcoming




  24
